                                                               UNITED   STATES DISTRICT COURT


                                                                    for the District of New Jersey

                         United States of America
                                                                                                           \ (‘1ft) O’O
                                                                                                         ORDER SETTING
                                      v.                                                              CONDITIONS OF RELEASE
                                KALEIB COX
                                                                                                       Case Number: 19-CR430(FLW)
                                Defendant

   IT IS ORDERED on this                    day offtf&L, 2020 that the release of the defendant is subject to the following conditions:
             (1) The defendant must not violate any federal, state or local law while on release.
             (2) The defendant must cooperate in the collecfion of a DNA sample if the collection is authorized by
                  42 U.S.C. § 14135a.
             (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                 any change of address and/or telephone number.
             (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                                           Release on Bond

  Bail be fixed at $                                 and the defendant shall be released upon:

           ( ) Executing an unsecured appearance bond ( ) with co-signor(s)___________________________________
           ( ) Executing a secured appearance bond ( ) with co-signor(s)                                              and ( ) depositing
                                                                                                                            ,

               in cash in the registry of the Court     of the bail fixed; and/or ( ) execute an agreement to forfeit designated property
                   located at                                                      Local Criminal Rule 46.l(d)(3) waived/not waived by the
                   Court.
           ( )     Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof;

                                                               Additional Conditions of Release

  Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the safety
                                                                                                                                         of
  other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

  IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
        ( ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
             including but not limited to, any arrest, questioning or traffic stop.
        ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
             victim, or informant; not retaliate against any witness, victim or informant in this case.
        ( )  The  defendant shall be released into the third party custody of______________________________________

                    who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure
                    the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
                    defendant violates any conditions of release or disappears.


                  Custodian Signature:                                                    Date:   —




DN.J-CR-019ff REV. 1/09)(modifled AO-199)
                                                                                                                                          Page 1
                                                                                                         ________________
                                                                                                          ___________
                                                                                                                  —,
                                                                                                                        ___________
                                                                                                                                   ___________
                                                                                                                                                 _____




   (    )    The defendant’s travel is restricted to   (New Jersey ( ) Other
                                                           )

                                                        (  ) uiiless approved by Pretrial Services (PTS).
  (     )    Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
   (    )    Substance abuse testing andJor treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
             procedures/equipment.
   (    )    Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in which the
             defendant resides shall be removed by                      verification provided to PTS.
   (    )    Mental health testing/treatment as directed by PTS.
  (     )    Abstain from the use of alcohol.
  (     )    Maintain current residence or a residence approved by PTS.
  (     )    Maintain or actively seek empLoyment and/or commence an education program.
  (     )    No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
  (     )    Have no contact with the following individuals:

             Defendant is to particite in one of the following home confinement program components and abide by all the requirements of
             the program which will or ( ) will not include electronic monitoring or other location verification system. You shall pay all
             or part of the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising
             officer.
              ( ) (i) Curfew. You are restricted to your residence every day ( ) from                      to            or ( ) as directed by
                             the pretrial services office or supervising officer; or
              ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                             education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                             appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                 j           supervising officer. Additionally, employment ( ) is permitted ( ) is not permitted.
              i4 (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                             for medical necessities and court appearances, or other activities specifically approved by the court.
       ( )    Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or the
               installation of computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pay all
              or part of the cost of the monitoring software based upon their ability to pay, as determined by the pretrial services
              office or supervising officer.
              ( ) (1) No Computers defendant is prohibited from possession and/or use of computers or
                                           -
                                                                                                                                   connected
                       devices.
              ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected
                                      -
                                                                                                                              devices, but is
                       not permitted access to the Internet (World Wide Web, FTP Sites, IRC                Servers, Instant Messaging, etc);
              ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
                             permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                             legitimate and necessary purposes pre-approved by Pretrial
                             Services at [ j home [ I for employment purposes.
              ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                             by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                             approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.

             Other:           ky\S                                                   ce41\ç\       \c\
       ( ) Other:

       ( )   Other:




DNJ-CR-019((REV. 1/09)(modified AO-199)
                                                                                                                                            Page     2
